Title: To Thomas Jefferson from John Clapper, 27 July 1820
From: Clapper, John
To: Jefferson, Thomas


            Great Sir,
            Charlestown Jefferson County
          I may appear to take a liberty, which I ought not to do, but your liberality will countenance it, because addressed through patriotic motives, and a confidence in my capacity to be useful. As the superintendant of a great concern, including multifarious duties, may by his influence, or right appoint subordinate agents. I entreat that you will be so good as to give me some employment under you in the conduct of the central college of Virginia to its completion. I am a man of good education & will devote it in any way to the benefit of the work, & my own support. If you will be so kind as to let me know whether there is any vacancy, I will forward the necessary recommendationsWth great esteem Yours John Clapper